         Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 1 of 64




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


THE CONCERNED BLACK CLERGY
OF METROPOLITAN ATLANTA, INC.,
a Georgia nonprofit corporation, THE
JUSTICE INITIATIVE, INC., a Georgia
nonprofit corporation, SAMUEL DEWITT
PROCTOR CONFERENCE, INC., a
nonprofit corporation, MIJENTE, INC., a
nonprofit corporation, SANKOFA
UNITED CHURCH OF CHRIST                        Civil Action No.
LIMITED, a Georgia nonprofit
corporation, NEW BIRTH MISSIONARY              COMPLAINT FOR
BAPTIST CHURCH, INC., a Georgia                DECLARATORY AND
nonprofit corporation, METROPOLITAN            INJUNCTIVE RELIEF
ATLANTA BAPTIST MINISTERS
UNION, INC., a Georgia nonprofit
corporation, FIRST CONGREGATIONAL
CHURCH, UNITED CHURCH OF
CHRIST INCORPORATED, a Georgia
nonprofit corporation, GEORGIA
LATINO ALLIANCE FOR HUMAN
RIGHTS, INC., a Georgia nonprofit
corporation, FAITH IN ACTION
NETWORK, a nonprofit corporation,
GREATER WORKS MINISTRIES
NETWORK, INC., a Georgia nonprofit
corporation, EXOUSIA LIGHTHOUSE
INTERNATIONAL C.M., INC., a Georgia
nonprofit corporation,

                 Plaintiffs,

    v.
           Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 2 of 64




BRAD RAFFENSPERGER, in his official
capacity as the Georgia Secretary of State;
REBECCA SULLIVAN, in her official
capacity as the Vice Chair of the Georgia
State Election Board; DAVID WORLEY,
in his official capacity as a member of the
Georgia State Election Board; MATTHEW
MASHBURN, in his official capacity as a
member of the Georgia State Election
Board; and ANH LE, in her official
capacity as a member of the Georgia State
Election Board,

                   Defendants.


                             I.     INTRODUCTION

      1.      “When the [voter] is relaxed, make them toil. When full, starve them.

When settled, make them move.” Sun-Tzu & Samuel B. Griffith, The Art of War

(1964). On March 25, 2021, Governor Brian Kemp and members of the Georgia

legislature engaged in legislative warfare against their own constituents. Behind

closed doors, surrounded by white men only, and sitting in front of a plantation

portrait Governor Kemp signed into law Senate Bill 202 (“SB 202”) – a law that

instantly attacks and, in no uncertain terms, criminalizes traditional organizing

methods used by Black and Latinx groups to encourage an inclusive and diverse

democracy. The law compromises access to the ballot box and targets Georgia’s

diverse and growing electorate.

                                          2
           Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 3 of 64




      2.      Black eligible voters account for nearly half of Georgia’s electorate

growth since 2000.1 Since 2016, Black, Latinx2 and Asian voters have comprised

the majority of newly registered voters, while white non-Latino voters have been

on a steady decline.3 Indeed, Georgia is slated to become a majority minority state

by 2028.4

      3.      Plaintiffs, representing several predominantly Black Georgia churches

and faith-based organizations, and Latinx organizations, now bring this action to

protect and preserve the voting rights of their members, constituents and similarly

situated Georgia citizens who have been imperiled by SB 202’s severe,

unjustifiable, and discriminatory provisions. At its core, SB 202 violates their

rights under the United States Constitution and federal voting rights statutes. The



      1
         https://www.pewresearch.org/fact-tank/2020/12/15/black-eligible-voters-
have-accounted-for-nearly-half-of-georgia-electorates-growth-since-2000/, last
visited April 23, 2021
       2
         The term “Latinx” will refer to the group that the Census Bureau
designates as “Hispanic or Latino.” Specifically, the Census Bureau defines
“Hispanic or Latino” as “a person of Cuban, Mexican, Puerto Rican, South or
Central American, or other Spanish culture or origin regardless of race.” U.S.
Census Bureau, Hispanic Origin, available at:
https://www.census.gov/topics/population/hispanic-origin/about.html.
       3
         https://www.pewresearch.org/fact-tank/2020/12/21/black-latino-and-asian-
americans-have-been-key-to-georgias-registered-voter-growth-since-2016/, last
visited April 23, 2021
       4
         https://www.ajc.com/blog/politics/the-jolt-georgia-could-majority-
minority-2028/nDKuQJp4yJ2PxCWTfL2pQM/, last visited April 23, 2021.
                                           3
           Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 4 of 64




Georgia legislature’s clear attempt to deny, dilute, and abridge the fundamental

right to vote of many Georgians, especially Black voters and other voters of color,

must be curtailed before further damage is done to our democracy.

      4.      The recent election cycle in Georgia was a historic triumph for

democracy. In a record turnout, five million Georgians—two-thirds of eligible

voters—exercised their right to vote in the 2020 general election. Nearly 4.5

million did so again in the 2021 runoff elections for two seats in the United States

Senate.

      5.      Georgia achieved this unprecedented turnout, in part, by affording its

voters several options for exercising their constitutional right to vote, not only in

person on Election Day, but also using early voting, mail-in (absentee) ballot,

voting in mobile voting units in the state’s largest county, or depositing their

ballots at secure drop-off boxes. In the general election, more than 1.3 million

absentee ballots were returned. About 2.7 million Georgians voted early in the

general election, and more than two million did so in the runoff elections.

      6.      Thirty percent of the voters in the 2020 general election were Black,

and Black voter registration increased 25% in 2020 as compared to 2016. Black

voters in particular took advantage of alternative ways to participate in the

elections. Nearly 30% of Black voters, for example, cast their ballots by mail in

                                           4
           Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 5 of 64




2020. Largely due to popular church-sponsored “Souls to the Polls” programs,

36.5% of Sunday early voters were Black.

      7.      The historic turnout, combined with the changing demographics of

Georgia voters, produced historic results. For the first time since 1992, the

Democratic candidate for President won the state of Georgia. Voters also elected

Georgia’s first Black and first Jewish United States Senators.

      8.      Rather than celebrate this zenith of Georgians’ participation in their

democracy, the General Assembly immediately launched a clandestine, culturally

biased campaign aimed at taming Black, Latinx and Asian participation at the

polls. The result was SB 202—rushed through the legislative process with little

notice to the public, without consideration of its impact on Black voters and others

of color, and without justification for its anti-democratic encroachment on the right

to vote.

      9.      Under the guise of ensuring the integrity of future elections, the

legislation imposes new burdens on Georgia voters, especially those already facing

the biggest challenges in casting their votes. SB 202 targets voting practices

disproportionately used by Black voters and other voters of colors. It suppresses

votes and drastically limits participation in democracy.



                                           5
         Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 6 of 64




      10.     Although entitled the “Election Integrity Act of 2021,” SB 202 is

anything but an election integrity measure. Instead, it is a surgical attempt to cut

Black, Latinx and Asian voters from the voting process. Georgia’s election system

has withstood extraordinary public scrutiny since Election Day 2020. In both the

general and runoff elections, it proved to be secure, reliable, and efficient. Indeed,

in a letter to Congress, Secretary of State Raffensperger reported that he had

independently authenticated the legitimacy of the 2020 election, finding nothing

“out of the ordinary scope of regular post-election issues…”

      11.     House Speaker Ralston, similarly, conceded: “The facts are we’ve had

[two] recounts. We’ve had an audit and…I know there’s at least six lawsuits that

have been filed, all of which have been dismissed. Which kind of begs the

question if there were, in fact, significant wrongdoing would it not have been

disclosed?”

      12.     No recount, no audit, and no court has found any evidence to support

repeated claims of widespread voter fraud. Indeed, allegations in Georgia and

elsewhere that the 2020 election was “rigged” or “stolen” have come to be widely

known as “the Big Lie.” SB 202, born of these false, corrosive, and polarizing

allegations of fraud, serves no legitimate state interest in ensuring reliable election

results or instilling voter confidence in Georgia’s election system.

                                           6
         Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 7 of 64




                       II.    JURISDICTION AND VENUE

       13.    This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this

action arises under the Constitution and laws of the United States.

       14.    This Court also has jurisdiction pursuant to 28 U.S.C. § 1343(a), 42

U.S.C. §§ 1983 and 1988(a), and 52 U.S.C. § 10308(f) because this action seeks to

redress the deprivation, under color of state law, of rights, privileges, and

immunities secured by the First, Fourteenth, and Fifteenth Amendments to the U.S.

Constitution and Section 2 of the Voting Rights Act, 52 U.S.C. § 10301.

       15.    This Court has jurisdiction to grant both declaratory and injunctive

relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       16.    This Court has personal jurisdiction over the Defendants, who are

sued in their official capacities only.

       17.    Venue is proper in the U.S. District Court for the Northern District of

Georgia pursuant to 28 U.S.C. §§ 1391(b)(1) and 1391(b)(2), and in this division

under Local Civ. R. 3.1, because several Defendants reside in this district and this

division and a substantial part of the events that gave rise to Plaintiffs’ claims

occurred in this judicial district.




                                           7
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 8 of 64




                                  III.   PARTIES

      18.    Plaintiff The Concerned Black Clergy of Metropolitan Atlanta, Inc.

(“CBC”) is a Georgia nonprofit corporation that has been active in voting rights

work, registering people to vote, mobilizing voters, providing forums for officials,

voter education and voter empowerment for nearly 40 years. CBC is composed of

90% African American members and 10% Latinx, Middle Eastern, Asian, and

Caucasian members.

      19.    CBC partners with other organizations to support voting activities,

including Get Out The Vote (“GOTV”), ensuring the comfort of voters in lines by

providing food, water or other necessities (“line warming”), transportation,

registration, distribution of educational materials and voter education.

      20.    While CBC is primarily focused on the counties surrounding

metropolitan Atlanta, in the 2018 and 2020 elections, including the Senate runoffs

in 2020, CBC was engaged statewide in organizing pastors and providing them

with training on voter education, voter registration and voter mobilization.

      21.    CBC has members and a network of its members across Georgia

whose right to vote will be burdened or denied as a result of SB 202. CBC will

also be forced to divert resources from its day-to-day activities in order to combat

the suppressive effects of SB 202, which also threaten to undermine its mission.

                                          8
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 9 of 64




CBC brings these claims on its own behalf, as well as on behalf of its member

voters and constituents.

      22.    Plaintiff THE JUSTICE INITIATIVE, INC. (“The Justice Initiative”)

is a Georgia nonprofit corporation dedicated to providing clear information and

instruction to support and empower citizens to exercise their right to vote. The

Justice Initiative invests in funds for voting rights work in Georgia, including

GOTV work, and partners with an affiliated entity in its voting rights work.

      23.    From October 2020 through January 2021, the organization worked

with another nonprofit organization to do voter advocacy and voter empowerment

work. As part of this effort, members of the organization traveled by bus to

smaller rural counties to get additional people out to vote.

      24.    Members of the Justice Initiative traveled by bus to 70 counties in

south and central Georgia to encourage voters in black and rural communities to

vote. The Justice Initiative participated in non-partisan voter advocacy throughout

the entire state of Georgia.

      25.    The Justice Initiative also does voter registration work, phone/text

banking, line warming, assisting voters at the polls and to cure their ballots, and in

the preparation and distribution of educational materials on voting.



                                          9
          Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 10 of 64




      26.     The Justice Initiative will be forced to divert resources from its day-

to-day activities in order to combat the suppressive effects of SB 202. The Justice

Initiative brings these claims on its own behalf, as well as on behalf of its member

voters.

      27.     Plaintiff THE SAMUEL DEWITT PROCTOR CONFERENCE, INC.

(“SDPC”) is a 501(c)(3) nonprofit corporation based in Chicago, Illinois, with a

significant network of members and activity based in Georgia.

      28.     SDPC represents a cross section of progressive African American

faith leaders and their congregations in the United States and specifically

throughout Georgia.

      29.     SDPC is dedicated to registering eligible Georgians statewide to vote

and to helping them become more civically engaged. SDPC also engages in voter

education and registration activities in communities across the state to reach voters

and help them to register, and eventually, to vote. SDPC invests substantial funds

statewide for Georgians to vote. Since 2019, SDPC has engaged heavily in GOTV

programs, phone and text banking campaigns to increase voter participation, voter

registration and the creation of toolkits of educational resources about voting. In

addition, SDPC provided voting resources to other organizations that distributed

resources door to door.

                                          10
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 11 of 64




      30.    SDPC also provided transportation to voters to cast their ballots,

including to drop boxes for absentee voting.

      31.    A minimum of 100,000+ constituents and voters were contacted,

impacted and served in Georgia alone based on SDPC voting rights efforts.

The majority of voters registered by SDPC were people of color, young voters,

first-time voters (due to age or being newly naturalized citizens), and/or members

of other underrepresented and vulnerable populations, including Georgians with

disabilities and the elderly. SDPC plans to continue to conduct its multi-faceted

voting rights work in future elections.

      32.    SDPC has members and a network of its members across Georgia,

whose right to vote will be burdened or denied as a result of SB 202. SDPC will

also be forced to divert resources from its day-to-day activities in order to combat

the suppressive effects of SB 202, which also threatens to undermine its mission.

SDPC brings these claims on its own behalf, as well as on behalf of its member

voters and their church or organization members.

      33.    Plaintiff MIJENTE, INC. (“Mijente”) is an Arizona 501(c)(4)

nonprofit corporation, digital and grassroots resource for Latinx and Chicanx

movement building and organizing.



                                          11
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 12 of 64




      34.    Mijente is a national organization that has membership and active

programs in Georgia. The organization launched voter outreach programs in 2018

to engage Latinx voters in the midterm federal election.

      35.    In 2020, through Mijente PAC, its political action committee, Mijente

contacted every Latinx voter in the state of Georgia, totaling over 300,000 voters.

In partnership with the Georgia Latino Alliance for Human Rights (GLAHR)

Action network, Mijente ran a vast outreach program during the Senate runoff

campaign, making sure to reach every Latinx voter, including those living in rural

South and middle Georgia. In addition, during the 2020 General Election and in

the 2021 Runoff Election, Mijente trained over 50 voter protection volunteers to

provide non-partisan information at polling places around the state.

      36.    During the 2020 General Election in Georgia, in partnership with

GLAHR Action Network, Mijente conducted text message outreach to 169,000

Latinx voters in four counties in Georgia to inform them about absentee voting by

mail. Mijente also conducted digital outreach to Latinx Georgians to educate them

about their voting rights. The organization created culturally relevant memes,

info-graphics, and other digital media content to combat disinformation and

provide voters with important information regarding their rights. Lastly, Mijente

placed educational materials at the homes of 100,0000 Latinx voters and conducted

                                         12
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 13 of 64




60,000 phone calls to inform people about the importance of voting down-ballot

elections.

      37.    Mijente plans to continue its GOTV programs, educational forums on

voting, digital advertising and graphics for educational purposes, phone and text

banking, poll monitoring, and efforts to assist voters to cure their ballots during all

future elections in Georgia. In the last year, Mijente has spent about $2.5 million

on voter outreach efforts in Georgia, including staffing, training, advertising, and

printing.

      38.    As a result of SB 202, which threatens to undermine the

organization’s mission, Mijente must divert scarce resources away from its

traditional voter education and turnout programs toward efforts to ensure that

voters, and communities of color in particular, can navigate the restrictions to their

voting options imposed by SB 202.

      39.    Plaintiff SANKOFA UNITED CHURCH OF CHRIST LIMITED

(“Sankofa UCC”) is a Georgia nonprofit corporation and an Afrikan-centered

Christian Ministry. Among other things, Sankofa UCC invests its funds for voting

rights work in Georgia




                                          13
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 14 of 64




      40.    Sankofa UCC members, including members with disabilities, have

expressed concern that the new restrictions on absentee voting by mail, drop boxes,

and limitations on times to vote may impact their ability to cast their ballots.

      41.    Sankofa UCC has members and a network of its members across

Georgia, whose right to vote will be burdened or denied as a result of SB 202.

Sankofa UCC will also be forced to divert resources from its day-to-day activities

in order to combat the suppressive effects of SB 202, which also threatens to

undermine its mission. Sankofa UCC brings these claims on its own behalf, as well

as on behalf of its member voters.

      42.    Plaintiff NEW BIRTH MISSIONARY BAPTIST CHURCH, INC.,

(“New Birth”) is a Georgia nonprofit corporation with a long-standing

commitment to the fight for civil rights and social justice.

      43.    New Birth is a predominantly African American church with over

18,000 members. New Birth operates statewide with a focus on metro Atlanta and

DeKalb County.

      44.    New Birth hosts voter registration drives once per quarter and

includes voter registration forms in its new members orientation. New Birth

dedicates significant time during its worship services and community outreach

initiatives to voter education and voter mobilization and offers transportation to the

                                          14
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 15 of 64




polls during early voting and on election day, including during the 2019 and 2020

election cycles and 2020 Senate runoff. Its campus also serves as a polling place

on election day. In addition, New Birth has partnered with organizations to ensure

the comfort of voters waiting in line on its campus.

      45.    New Birth has members and a network of its members across Georgia,

whose right to vote will be burdened or denied as a result of SB 202. New Birth

will also be forced to divert resources from its day-to-day activities in order to

combat the suppressive effects of SB 202, which also threatens to undermine its

mission. New Birth brings these claims on its own behalf, as well as on behalf of

its member voters.

      46.    Plaintiff METROPOLITAN ATLANTA BAPTIST MINISTERS

UNION, INC. (“MABMU” or “The Union”) is a Georgia nonprofit corporation

founded approximately 100 years ago. MABMU serves as a support organization

that networks over 80 clergy of Baptist churches in the greater Atlanta area.

Voting and social justice ministry have been a component of their work for

decades.

      47.    MABMU creates and distributes voting information materials

throughout its membership as well as to related faith-based networks. They have

served as a coordinating hub and provider for voter outreach and assistance.

                                          15
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 16 of 64




MABMU has various committees that focus on education, civic and social action,

and empowerment that impact the city of Atlanta and the state of Georgia

communities.

      48.    MABMU sponsors voting machine training, voter suppression

education, voter verification and status education training, how to organize “Souls

to the Polls” events, transportation, and Turnout Sunday Lawyers and Collars

participation among many other creative voting activities. MABMU also provided

transportation for residents of many senior high-rise facilities during early voting.

      49.    MABMU has members and a network of its members across Georgia,

whose right to vote will be burdened or denied as a result of SB 202. MABMU

will also be forced to divert resources from its day-to-day activities in order to

combat the suppressive effects of SB 202, which also threatens to undermine its

mission. MABMU brings these claims on its own behalf, as well as on behalf of its

member voters.

      50.    Plaintiff FIRST CONGREGATIONAL CHURCH, UNITED

CHURCH OF CHRIST INCORPORATED (“First Church”) is one of the oldest

African American Congregational churches in the United States and is a

predominately African American church of about five hundred members.



                                          16
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 17 of 64




      51.    First Church routinely shares information about voting and its

importance, and distributes instructional materials about how and when and where

to vote. The church was the contact point to help the infirm and others with

transportation challenges get to the polls. First Church also had a church-wide

GOTV program.

      52.    First Church has an older congregation, members with disabilities,

members that are shift workers, including weekend and evening workers, and other

members that will be negatively impacted as a result of SB 202. First Church has

members and constituents across Georgia, whose right to vote will be burdened or

denied as a result of SB 202. First Church will also be forced to divert resources

from its day-to-day activities in order to combat the suppressive effects of SB 202,

which also threatens to undermine its mission. First Church brings these claims on

its own behalf, as well as on behalf of its member voters.

      53.    Plaintiff GEORGIA LATINO ALLIANCE FOR HUMAN RIGHTS

(“GLAHR”) educates, organizes and trains the Latinx community in Georgia to

defend and promote their civil and human rights. Established in 2001, GLAHR is

a community organization that develops grassroots leadership in all Latinx

immigrant communities in the state of Georgia.



                                         17
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 18 of 64




      54.    In 2020, GLAHR ran a vast outreach program in partnership with

Mijente during the Senate runoff campaign, making sure to reach every Latinx

voter, including those living in rural South and middle Georgia. This program

entailed training GLAHR members on GOTV outreach, publishing guides for

newly eligible voters on every process of voting from registration to casting a

ballot, traveling to several community forums to speak about the importance of

voting, and creating voter education materials for digital media.

      55.    As a result of SB 202, which threatens to undermine the

organization’s mission, GLAHR must divert scarce resources away from its

traditional voter education and turnout programs toward efforts to ensure that

voters, and communities of color in particular, can navigate the restrictions to their

voting options imposed by SB 202.

      56.    Plaintiff FAITH IN ACTION NETWORK (“Faith in Action”) is a

California nonprofit corporation and a non-partisan, multi-faith, and multi-racial

network of faith-rooted community organizations that since 2012 has held 3.5

million face-to-face, on-the-porch, and on-the-phone conversations with voters

about their rights, the voting process, and why it is important to cast a ballot.

      57.    In preparation for the 2021 runoff election in Georgia, Faith in Action

hosted a network-wide phone bank to provide Latinx and Spanish speaking

                                          18
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 19 of 64




Georgia voters key information about the elections. The organization also created

digital content to highlight this voting information and published it across multiple

social media platforms. Finally, Faith in Action sent organizers as Poll Chaplains

to watch the polls in an effort to ensure equal access.

      58.    Faith in Action partners with a local organization to fund voting rights

work throughout the state. Voting activities in tandem with its local partner have

been planned through 2022. These plans include, but are not limited to, voter

registration efforts, distributing voter education materials, and incorporating

GOTV programs into community forums at houses of worship.

      59.    As a result of SB 202, which threatens to undermine the

organization’s mission, Faith in Action must divert scarce resources away from its

traditional voter education and turnout programs toward efforts to ensure that

voters, and communities of color in particular, can navigate the restrictions to their

voting options imposed by SB 202.

      60.    Plaintiff GREATER WORKS MINISTRIES NETWORK INC.

(“GWM”) is a church and faith community in the Metropolitan Atlanta area,

primarily including Fulton, Cobb, DeKalb, Henry, Clayton, and Rockdale

Counties. GWM and its members have promoted and facilitated voter registration



                                          19
          Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 20 of 64




for the past 10 years, and have assisted thousands of people registering to vote and

voting.

      61.     GWM members also conducted line-warming activities such as

passing out water to voters waiting in line to vote. GWM has also worked with

leaders across the state of Georgia to combat long lines and inoperable voting

machines.

      62.     GWM has members and a network of its members across Georgia,

whose right to vote will be burdened or denied as a result of SB 202. GWM will

also be forced to divert resources from its day-to-day activities in order to combat

the suppressive effects of SB 202, which also threatens to undermine its mission.

GWM brings these claims on its own behalf, as well as on behalf of its member

voters.

      63.     Plaintiff EXOUSIA LIGHTHOUSE INTERNATIONAL C.M., INC.

(“Exousia”) is a Georgia nonprofit corporation and church that has facilitated

voting registration and assisted at the polls as poll workers. Exousia has members

with disability and transportation issues, who will be impacted by provisions of SB

202, including accessibility to drop boxes, the limitation on early voting, banning

of mobile polling places, and the criminalizing of line warming.



                                         20
          Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 21 of 64




      64.     Exousia is part of the Gatekeepers Pastors’ Fellowship—consisting of

about 46 churches in metro Atlanta area—that meet monthly to share resources,

ideas and ways of advocating. Exousia’s role in this fellowship is focused on

social justice and voting rights issues.

      65.     Exousia has members and a network of its members across Georgia,

whose right to vote will be burdened or denied as a result of SB 202. Exousia will

also be forced to divert resources from its day-to-day activities in order to combat

the suppressive effects of SB 202, which also threatens to undermine its mission.

Exousia brings these claims on its own behalf, as well as on behalf of its member

voters.

      66.     Defendant BRAD RAFFENSPERGER is Georgia’s Secretary of

State. He is sued in his official capacity. As Secretary of State, Defendant

Raffensperger is Georgia’s chief elections official. O.C. GA. § 21-2-210. He is

responsible for administering and implementing Georgia’s election law and

regulations as well as coordinating Georgia’s compliance with the National Voter

Registration Act of 1993, 52 U.S.C. § 20507 et seq. He routinely issues guidance

to Georgia’s county election officials on election procedures and requirements.

      67.     Defendants REBECCA N. SULLIVAN, DAVID J. WORLEY,

MATTHEW MASHBURN AND ANH LE are members of the State Election

                                           21
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 22 of 64




Board and are sued in their official capacities. As members of the State Election

Board, they are responsible for promulgating rules and regulations “conducive to

the fair, legal, and orderly conduct of primaries and election”; “to obtain

uniformity in the practices and proceedings of [election officials], as well as the

legality and purity in all primaries and elections”; and “to define uniform and

nondiscriminatory standards concerning what constitutes a vote and what will be

counted as a vote for each category of voting system used in this state.” See

O.C.G.A. § 21-2-31.

                         IV.   FACTUAL ALLEGATIONS

            Georgia Has a History of Racial Discrimination in Voting

      68.    Georgia has a long and well-documented history of voting

discrimination against its communities of color. As the judiciary has recognized,

“Georgia has a history chocked full of racial discrimination at all levels. This

discrimination was ratified into the state constitution, enacted into state statutes,

and promulgated in state policy. Racism and race discrimination were apparent

and conspicuous realities, the norm rather than the exception.” Ga. State Conf. of

the NAACP v. Fayette Cnty. Bd. of Comm’rs., 950 F. Supp. 2d 1294, 1314 (N.D.

Ga. 2013), aff’d in part, vacated in part, rev’d in part and remanded, 775 F.3d

1336 (11th Cir. 2015).

                                           22
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 23 of 64




      69.      Georgia’s history of implementing election laws that suppress non-

white voters began shortly after Black men first gained the right to vote in 1868

through the ratification of the Fifteenth Amendment.

      70.     Georgia was the first state to enact a poll tax in 1871. In 1877,

Georgia made the tax permanent and required that citizens pay all back taxes to

vote. White citizens were regularly able to evade paying taxes due to targeted

exemptions.

      71.     In 1908, Georgia adopted a constitutional amendment that allowed

only white voters to participate in primary elections, known as “white primaries.”

      72.     In the same year, Georgia enacted a statute that restricted the

registration of voters to a person who served in any war on behalf of the United

States or the Confederate states, or who was a lawful descendant of a person who

fought in those wars (the “grandfather clause”); a person of “good character” who

understood the duties and obligations of citizenship; a person who was able to read

and write correctly any paragraph of either the federal or state constitutions; or a

person who owned 40 acres of land or $500.00 worth of taxable property. These

laws were enacted with the express purpose of making it more difficult for non-

white voters to register.



                                          23
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 24 of 64




      73.    Although the poll tax was repealed in 1945, Georgia continued to

implement other means of disenfranchising black and minority voters.

      74.    In 1949, Georgia adopted a new law that required all voters to

re-register under a new literacy test, which required citizens to demonstrate their

ability to read and write or answer at least 10 of 30 factual questions correctly

(“understanding” or “literacy tests”). In 1958, Georgia increased the required

number of correct answers from 10 to 20 questions, including questions about what

qualifications were needed to run for the Georgia General Assembly, how the writ

of habeas corpus can be suspended, or what procedures were required to amend the

U.S. Constitution. These types of disenfranchising measures led to the passage of

the Voting Rights Act of 1965 (VRA).

      75.    The VRA required “covered jurisdictions,” with a history of using

unconstitutional tests and devices and low voter registration turnout rates, like

Georgia, to submit changes in voting laws or procedures to the Department of

Justice (“DOJ”) or a federal court.

      76.    As a “covered jurisdiction,” Georgia was prohibited from making

changes to its election laws or procedures unless the DOJ or a federal court found

that the change “neither has the purpose nor will have the effect of denying or

abridging the right to vote on account of race or color.” 52 U.S.C. § 10304. The

                                          24
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 25 of 64




VRA also abolished the literacy test for voter registration employed by Georgia

and other jurisdictions, primarily in the South.

      77.    Under the preclearance requirement, from 1965 to 2012, the federal

government blocked 187 proposed changes to election law by Georgia and its

counties and municipalities, finding in each case that the change would have a

retrogressive impact on voters of color in Georgia.

      78.    The VRA’s preclearance requirement and the elimination of literacy

tests or devices led to substantial gains in black and minority registration in

Georgia until the Supreme Court’s 2013 decision in Shelby County v. Holder,

which effectively nullified the preclearance requirement.

      79.    Following Shelby County, Georgia immediately began to impose

restrictions on voting rights that resembled the state’s racially discriminatory

requirements before the adoption of the VRA.

      80.    These measures involved voting restrictions across multiple

categories, including the imposition of one of the strictest registration deadlines in

the country, exact match voter identification requirements, documentary proof of

citizenship, mass purges of registered voters, restrictions to early voting, and

closures or relocations of polling locations despite an overall increase in registered



                                          25
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 26 of 64




voters. In fact, of all jurisdictions previously covered by Section 5 of the VRA,

Georgia is the only one to have enacted all of these restrictive measures.

      81.    These barriers have had a disproportionate impact on voters of color,

and other historically marginalized communities.


             Racial and Ethnic Demographics of Voting in Georgia

      82.    Since 1990, the Black population in Georgia has almost doubled,

increasing from 1.8 million to 3.5 million in 2019. Similarly, the Latinx and Asian

voting populations in Georgia have experienced significant growth, nearly tripling

in size from 2000 to 2019. By the end of 2020, 270,000 Latinx Georgians were

registered to vote.

      83.    As a result of this growth, and outreach initiatives focused on

engaging voters of color, Georgia added almost a quarter-million Black and Latinx

voters to its registration rolls between October 2016 and October 2020. Notably, in

advance of the general election in 2020, Black voter registration increased by 25

percent.

      84.    By contrast, over the last 20 years, the proportion of white registered

voters has decreased from each presidential election to the next.

      85.    Although white voters still make up a majority of the Georgia

electorate, that number decreased from 62% to 59% over the last four years.
                                         26
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 27 of 64




       86.    In line with the national trend, Black and Latinx populations in

Georgia experience lower socioeconomic status than their white counterparts. As

an example, the 2019 median income for white households was $70,832, compared

to the median for Black households of $47,096, and Latinx households of $52,661.

       87.    Georgia’s voting patterns are consistently polarized by race. For

example, in the 2018 gubernatorial election, 93 percent of Black voters preferred

one candidate, while only 25 percent of white voters supported that candidate.


   The General Assembly Rushed SB 202 Through the Legislative Process,
 Ignoring the Obvious Impact on Georgia Voters, Especially Voters of Color

       88.    The legislative process by which the General Assembly and Governor

Kemp passed and enacted SB 202 was marked by significant and concerning

irregularities.

       89.    Since the first version of SB 202, then a two-page bill limiting the

mailing of absentee ballot applications to voters, was introduced on February 18 of

this year, state legislators have made no bones about the intent of the bill. Their

motivation was perhaps best captured by Georgia House Speaker David Ralston,

who said that he does not want every registered voter to receive an absentee ballot

because it would “certainly drive up turnout”—that is, alternatives to in-person

voting on Election Day apparently allow for too much democracy.

                                          27
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 28 of 64




      90.    The legislative history of S.B. 202 reveals that the bill’s passage was

rushed, irregular, secretive, and an abuse of ordinary legislative process. It

evidences a calculated effort to avoid public scrutiny of a bill whose obvious goal

was voter suppression. In response to record turnout by voters of color, and

against a backdrop of false, racially charged allegations of widespread voter fraud,

the General Assembly passed SB 202 just 79 days after the 2021 runoff elections.

      91.    SB 202 is predicated on the wholly false notion of voter fraud, which

has become a common scheme to justify blocking access to the ballot—particularly

for voters of color on the heels of record turnout during the 2020 general election.

Representative Barry Fleming, Chair of the House Special Committee on Election

Integrity, wrote in an op-ed: “If elections were like coastal cities, absentee

balloting would be the shady part of town down near the docks you do not want to

wander into because the chance of being shanghaied is significant.”

      92.    Among the fanciful allegations were that voting machines were

somehow programmed to “switch” votes, that voter signatures on absentee ballots

were not property verified, that “suitcases” of fake ballots were counted, that large

numbers of ineligible voters cast votes, and that deceased persons’ identities were

used to cast illegal votes. Georgia election officials, including defendant

Raffensperger, repeatedly debunked these rumors, conspiracy theories, and tropes.

                                          28
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 29 of 64




Secretary Raffensperger described Georgia’s election as secure, honest, and

efficient. He reported to Congress that his office had confirmed the presidential

contest results by a hand audit, a candidate-requested recount, an audit of voting

machines, and an audit of absentee ballot signatures in Cobb County. According to

the Secretary of State’s office: “At the end of the day many of these bills are

reactionary to a three-month disinformation campaign that could have been

prevented.”

      93.     Following Secretary of State Raffensperger’s defense of the integrity

of the 2020 general election and 2021 runoff election, and his refusal to “find”

votes for President Trump and overturn the will of Georgia’s voters, SB 202

removes the Secretary of State as both chair and voting member of the State

Election Board, demoting him to an ex officio, nonvoting member of the Board.

      94.     After the general election, other Georgia election officials warned that

these false allegations about the integrity of the election could themselves suppress

turnout in the runoff elections.

      95.     Governor Kemp described these allegations as a mere “distraction.”

Lieutenant Governor Geoff Duncan was even more explicit. He reported that his

office had seen no credible examples of systemic voter fraud. According to the

Lieutenant Governor: “The conversations around election reform were rooted in

                                          29
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 30 of 64




misinformation that the former president and those around him spread […] All

because they wanted to overturn a fair election that unfortunately didn’t turn out

the way that we Republicans wanted it to.” Washington Post, 4/13/21, at A19.

      96.    Allegations of voter fraud found no support in court. Lawsuits

challenging Georgia’s election results were repeatedly rejected by state and federal

judges, as were dozens of other lawsuits in states carried by the Democratic

candidate for President. Not a single court found any evidence that the election

results in Georgia were tainted by any “integrity” issues, much less voter fraud.

      97.    Although SB 202 purports to ensure the integrity of the democratic

process, the General Assembly rushed the bill to passage and signature with little

opportunity for voters to be heard. The legislative committees tasked with

assessing election bills did not provide open, transparent, or inclusive practices for

public testimony. Neither the Senate Committee on Ethics nor the House Special

Committee on Election Integrity announced clear guidelines for providing and

receiving public input before any hearings.

      98.    For example, basic information about who could testify, how to sign

up to testify, or how testimony would be conducted often was not provided in

advance of hearings.



                                          30
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 31 of 64




      99.    When guidance was provided about public testimony, it was often

inconsistent. For example, prior to a February 19, 2021 House Committee hearing,

the Committee told the public that remote testimony via videoconferencing

technology would not be available. But during the hearing, Chair Fleming invited

certain witnesses to testify remotely. Only in response to a question during the

hearing did Chair Fleming agree for the first time that remote public testimony was

possible. This opportunity, however, was offered only to members of the public

who were specially invited by House Committee members or staff to testify.

      100. Some witnesses were denied the opportunity to testify despite

repeatedly filing written requests. Chair Fleming inaccurately proclaimed at the

end of the February 23, 2021 hearing that everyone who signed up to testify had

been afforded an opportunity to do so.

      101. The committees repeatedly failed to publicly post agendas for

committee hearings, or even the version of the bill that would be discussed at a

hearing. In some cases, amended versions of bills were revealed just hours before

hearings to consider the amendments; in other cases, amendments were not posted

before hearings at all. Members of the public and even some legislators were left

to guess whether and how the bill had been amended, leaving them little

opportunity for timely comment.

                                         31
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 32 of 64




      102. Lengthy bills were often provided to the public with little or no time

to read them, much less analyze them, before the hearings. Updated versions of

the bill were almost never promptly uploaded to the General Assembly website.

Many committee hearings were held on versions of the bills that had not been

posted online for the public’s consideration. This made it impossible for

legislators and members of the public to comment meaningfully on the pending

versions of election bills.

      103. For example, the original version of House Bill 531 (“HB 531”),

provisions of which were incorporated into the final version of SB 202, was first

made available, through postings on social media, mere hours before some

members of the Committee convened for a hearing on February 18, 2021. Then,

less than 24 hours later, the House Committee held another hearing before all its

members. The House Committee continued to amend HB 531 and hold hearings

on amended versions of the bill without making amendments or substitute versions

publicly available.

      104. Many committee hearings related to elections bills were scheduled

and held with little to no advance notice. Some of these hearings were not even

live-streamed for the public to participate.



                                          32
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 33 of 64




      105. The Senate Committee held numerous hearings, including on

February 25, 2021, at either 7:00 a.m. or 7:30 a.m., significantly outside of

traditional business hours. This unusual schedule limited public attendance and

scrutiny.

      106. Although concerns were raised by members of the public about the

potential racial impact of proposed election changes during House and Senate

Committee hearings, it appears that the Committees conducted no analysis to

evaluate the racial impact of any of the election bills they considered, including

those that went on to be passed by the General Assembly.

      107. On March 8, 2021, the Secretary of State’s Bipartisan Task Force for

Safe, Secure, and Accessible Elections issued a statement that it was “concerned

that the legislative process is proceeding at a pace that does not allow for full

examination of all factors that must be considered.”

      108. Nevertheless, SB 202 was rushed through the legislative process.

What began as a two-page bill passed over from the Senate to the House on

March 9, 2021 swelled to more than 90 pages in two weeks. After the Georgia

House of Representatives passed a substituted version of SB 202 on March 25,

2021, it was immediately transmitted to the Georgia Senate. No conference

committee was convened. The bill was brought to the floor of the Senate for a vote

                                          33
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 34 of 64




hours later. SB 202 was rushed to signature by the Governor, with little time for

the public to weigh in. Mere hours after the House and Senate voted on the now

98-page version of SB 202, Governor Kemp signed the bill into law in a closed-

door signing ceremony.

      109. Even legislators were shut out of the signing. Most egregiously,

Representative Park Cannon was arrested and forcibly removed from the State

Capitol when she knocked on the Governor’s door, requesting that the public be

allowed to witness the SB 202’s signing.


      SB 202 Places Undue Burdens on the Exercise of the Right to Vote,
           Especially for Black Voters and Other Voters of Color

      110. The challenged provisions of SB 202, both individually and

collectively, place undue obstacles on the constitutional right to vote, effectively

disenfranchising or deterring large segments of the electorate. These obstacles

have such a pronounced disparate impact on Black voters and other voters of color

that this impact can only have been intentional. These historically disenfranchised

voters disproportionately prefer early voting on weekends, lack the requisite ID for

obtaining absentee ballots, rely on accessible drop boxes, cast provisional out-of-

precinct ballots, and experience long lines when voting in person. SB 202




                                          34
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 35 of 64




systematically and purposefully targets these voters, intending to suppress their

votes or inevitably doing so.

      111. Proponents of these measures offered no reliable factual evidence that

they were necessary to ensure the integrity of elections or to restore confidence in

the election. The General Assembly purposefully disregarded evidence that SB

202 would severely burden the right to vote of Georgia citizens, especially

Georgians of color.


                SB 202 Erects New Obstacles to Absentee Voting

      112. Before SB 202, a Georgia voter could request an absentee ballot as

early as 180 days before an election and as late as the Friday before Election Day.

SB 202 compresses this time period by more than 100 days: a voter may request an

absentee ballot no more than 78 days before an election, and an application must

be received by the county election administrator at least 11 days before the

election.

      113. Prior to SB 202’s passage, a Georgia voter requesting an absentee

ballot still had to provide identifying factors.

      114. SB 202 now imposes additional identification requirements to request

an absentee ballot that directly impact Plaintiffs’ members. A voter must provide a

Georgia driver’s license or Georgia state identification card number. A voter who
                                           35
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 36 of 64




does not have either, such as many of Plaintiffs’ members, must instead submit a

photocopy or electronic image of a utility bill, bank statement, government check,

paycheck, or other government document containing the voter’s name and address.

      115. Under Section 27 of SB 202, a voter seeking to cast an absentee ballot

must now add personal ID information on the outside of the ballot. This

information includes a Georgia driver’s license number or Georgia state ID card

number, the voter’s date of birth, and, if the voter does not have a Georgia driver’s

license or state ID card, the last four digits of the voter’s Social Security number.

      116. Under Section 28, if the voter does not have a Georgia driver’s

license, state ID card, or Social Security number, he or she must produce a

photocopy of a utility bill, bank statement, government check, paycheck, or other

government document containing the voter’s name and address.

      117. A voter seeking to cast an absentee vote must also swear an oath,

under criminal penalty, that he or she has completed the ballot in secret—even

from the voter’s child under 18 years of age or any child under 12 years of age.

      118. These new requirements for mail-in voting potentially affect all

Georgia voters. But data from recent years demonstrates that while Black voters

comprise 30% of Georgia’s voting population, they account for almost 42% of the

requests for absentee ballots. Per the Georgia Secretary of State’s own data, Black

                                          36
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 37 of 64




voters are more likely to vote by mail than any other racial demographic.

According to one national study, as many as 25% of Black voters do not have a

current and valid form of government-issued photo ID, compared to 11% of voters

of all races.

       119. Other communities, including immigrant, poor, elderly, and student

voters, including Plaintiffs’ members, have likewise relied disproportionately on

absentee voting, particularly during the general and runoff elections. For instance,

immigrant voters and voters with disabilities who often need translation services or

other assistance to complete a ballot often prefer to vote by mail so they have more

time to complete their ballot.

       120. SB 202 will disparately impact Plaintiffs’ member voters. It will

force them to vote more heavily in person when in-person voting may not be

tenable, and to overcome additional burdens that result from long lines, grueling

waits, and greater risks of having one’s ballot rejected.

       121. There is no credible evidence that mail-in ballots have been used

fraudulently in Georgia or that curtailing mail-in voting is necessary to ensure the

integrity of future elections.




                                          37
       Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 38 of 64




                      SB 202 Limits Access to Drop Boxes

      122. Before SB 202, Georgia voters could cast their ballot at one of 330

drop boxes in the state. Many of these drop boxes were located outdoors and

accessible 24 hours a day.

      123. Before SB 202, many county election administrators kept drop boxes

open after business hours, beyond the advance voting period, and until the polls

closed at 7:00 p.m. on Election Day. They were nonetheless effectively secured

according to an emergency rule promulgated by the State Election Board. Few, if

any, instances of tampering or interference with drop boxes, indoors or outdoors,

were reported in the 2020 election cycle.

      124. In the 2020 election cycle, many of Plaintiffs’ member voters

preferred the use of drop boxes to avoid well-publicized mail delays.

      125. Section 26 of SB 202 limits the number of drop boxes to the lesser of

one per every 100,000 “active registered voters” in the county or one per advance

voting location in the county. This drastically reduces the number of available

drop boxes, especially in the most populous counties.

      126.   In Gwinnett County, for example, there were 23 drop boxes available

in the 2020 election cycle; SB 202 would reduce that number to six, in a county

approaching one million residents. According to the New York Times, total drop

                                        38
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 39 of 64




boxes for Fulton, Cobb, DeKalb, and Gwinnett counties would be reduced from 94

to at most 23.

      127. SB 202 also prohibits the use of outdoor drop boxes, except during

emergencies declared by the Governor. Under SB 202, drop boxes are allowed

only inside the office of the board of registrars or absentee ballot clerk or inside an

advance voting location.

      128. SB 202 limits the use of drop boxes to the hours of operation of that

office or advance voting location. That is, drop boxes will no longer be an option

for submitting ballots at night or otherwise outside normal business hours. Many

of Plaintiffs’ members use the drop boxes at night or otherwise outside of normal

business hours.

      129. Before SB 202, drop boxes were already required to be under video

surveillance 24 hours per day, seven days per week. SB 202 now mandates that all

drop boxes be under constant surveillance by a person: an election official, law

enforcement officer, or licensed security guard.

      130. SB 202’s restrictions on the location, availability, and operating hours

of ballot drop boxes will disproportionately burden Black, Asian, and Latinx

voters, and voters with disabilities. Georgia voters—especially in these

historically disenfranchised communities—have come to rely on drop boxes as a

                                          39
         Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 40 of 64




safe and an important option for casting a ballot. For many voters—especially

those with childcare or work commitments that limit their availability during

normal voting hours, as well as those with medical conditions or other

disabilities—casting an in-person ballot during advance voting or on Election Day

may be difficult or impossible. Widely reported and continuing failures and delays

at the United States Postal Service have left many voters justifiably concerned

about whether absentee ballots returned by mail will be received in time by their

county election officials. For these voters, secure drop boxes provide a reliable

and accessible option, and the enacted restrictions severely burden their rights to

vote by forcing them to navigate more onerous paths to voting, if they are able to

vote at all.

       131. The new mandate for in-person constant surveillance of secure drop

boxes by an election official, licensed security guard, or law enforcement official,

will also raise concerns about voter intimidation for Black voters and other voters

of color, who are routinely and unfairly targeted by law enforcement. Without any

evidence that in-person law enforcement surveillance is necessary to repel fraud or

misconduct, the surveillance enacted by SB 202 recalls past practices of Jim Crow-

era efforts to deter Black voters from casting their ballots. The new restrictions on



                                         40
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 41 of 64




drop boxes raise all of the same threats and burdens to many of Plaintiffs’

members.

       132. There is no evidence that drop boxes have been used fraudulently in

Georgia or that limiting the availability of drop boxes is necessary to ensure the

integrity of future elections.


                       SB 202 Prohibits Mobile Voting Units

       133. Before SB 202, Georgia law permitted county election administrators

to provide mobile polling facilities for both early voting and voting on Election

Day.

       134. In the 2020 election, two Fulton County mobile voting units made

stops at twenty-four locations, including several Black churches. More than

11,200 people voted at these two facilities.

       135. Section 20 of SB 202 effectively outlaws the regular use of mobile

voting units, which are used by many of Plaintiffs to serve their members and/or by

Plaintiffs’ members. It provides that “buses and other readily movable facilities”

may be used only in an emergency declared by the Governor. Section 26, similarly,

restricts early voting to “a building.”

       136. The elimination of all mobile voting units except in an emergency

declared at the sole discretion of the Governor unduly burdens voters, especially
                                          41
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 42 of 64




voters of color. Mobile voting units with four to eight voting stations were

provided in the general election by Fulton County, where a majority of the

population is nonwhite, as a safe and secure option for all voters in the county.

Fulton County, like other Atlanta metro area counties, has a history of both long

voting lines and backlogs of requests for absentee ballots. Like so many of the

voting options restricted by SB 202, mobile voting units enabled many more

Georgians to cast their votes and participate in their democracy. Indeed, the

turnout in Fulton County in the 2020 general election was more than 77% overall,

the highest in 28 years.

      137. There is no credible evidence that mobile voting facilities have been

used fraudulently in Georgia or that prohibiting their use is necessary to ensure the

integrity of future elections.


                SB 202 Restricts Early Voting in Runoff Elections

      138. SB 202 short-ended the period for all runoff elections, which must

now be held 28 days after the general or primary election. Section 28 reduces the

advance voting period for runoffs from three weeks to one week. It also gives

county boards of election unfettered discretion to eliminate all Sunday early voting

days; early voting may be conducted on one or two Sundays, but only “if the

registrar or absentee ballot clerk so chooses.”
                                          42
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 43 of 64




      139. Advance voting opportunities and particularly weekend voting

opportunities are essential to ensuring that voters can safely, securely, and freely

participate in our democracy. They give voters the option to cast their ballots

without facing the crowds and long lines on Election Day, and offer the flexibility

to balance family and work obligations that make voting on Election Day

problematic for thousands of Georgians.

      140. Shortening early voting in runoff elections imposes both direct and

secondary burdens upon Georgians’ right to vote, including those who vote on

Election Day such as many of Plaintiffs’ members. Most directly, restricting the

early voting period forces voters who need to vote early to do so on fewer days.

This restriction operates to prevent some voters from voting altogether.

Secondarily, the restriction adds to the long lines and wait times at the early voting

polls on those fewer days—deterring, burdening, and in some cases preventing

those voters from casting their ballots. The same secondary effects flow through to

Election Day. Simply put, the fewer days available to vote, the more onerous

voting becomes.

      141. The change in Sunday voting from guaranteed to discretionary is

obviously targeted to Black voters and Plaintiff churches and faith-based

organizations. It is widely known that “Souls to the Polls” programs effectively

                                          43
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 44 of 64




organize and encourage Black church parishioners to vote after Sunday services,

increasing overall turnout among Black voters. Plaintiff churches and faith-based

organizations coordinated Souls to the Polls and such a change in the law impacts

the access to the ballot for those Plaintiffs’ members.

      142. There is no credible evidence that reducing the time for runoff

elections or limiting early voting days in runoff elections is necessary to ensure the

integrity of future elections in Georgia.


              SB 202 Makes “Line Warming” a Criminal Offense

      143. In the lead-up to the 2021 runoff elections, Defendant Raffensperger

sent an Official Election Bulletin aimed at suppressing so-called “line warming”

via enforcement of the State’s ban on buying votes, Ga. Code Ann. § 21-2-570. SB

202 bill now modifies the Georgia Code’s provisions on electioneering.

      144. SB 202 bans “giv[ing], offer[ing] to give, or participat[ing] in the

giving of … gifts, including, but not limited to, food and drink,” to any voter

standing in line at a polling place. As such, it equates an offer of comfort with “the

giving of any money or gifts” to a voter.

      145. More specifically, SB 202 criminalizes an offer to provide free food

and drink to voters standing within 150 feet of a polling place. It also prohibits a



                                            44
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 45 of 64




volunteer from coming within 25 feet of any voter standing in line, even outside of

the 150-foot zone.

      146. As SB 202 itself acknowledges, in-person voting in Georgia is

plagued by “long-term problems of lines.” SB 202 § 2(7). According to the

Bipartisan Policy Center, Georgia had the single longest average wait time to vote

in 2018.

      147. Long lines to vote are corrosive to democracy. They force voters to

choose between their health, their time, or their job and exercising their

fundamental right to cast a ballot. A long line to vote does not just discourage

people from casting a ballot that day: it also discourages them from voting in the

future. Statistical evidence shows nearly 200,000 people failed to vote in the 2014

elections due to long lines in 2012.

      148. Defendants’ structuring of Georgia’s elections helps create these lines.

More than half of Georgia’s 2,655 precincts are assigned more than 2,000 voters,

the recommended maximum. In rural counties, over 22,000 voters can be assigned

to a single polling place. The average polling place serves over three thousand

voters, 47% more than they did in 2012, and far more than the recommended

number.



                                          45
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 46 of 64




      149. The burdens of these lines do not fall evenly on Georgia voters.

Rather, like so many deterrents to voting, they are disproportionately felt by Black

voters and other voters of color. As one national study found, “the more voters in

a precinct who are non-white, the longer the wait times.”

      150. Since 2012, almost two million people have registered to vote in

Georgia, making up more than a quarter of total registered voters in 2020. Many

of these new voters are younger, nonwhite, and based in the nine counties making

up metropolitan Atlanta. In the same period, rather than accommodating this

increase by establishing sufficient polling locations to serve them, the state has cut

polling locations by nearly 10%. The surge in registration in majority Black

precincts means that these cuts disproportionately harm those voters.

      151. In the June 2020 primary elections, hundreds of voters were forced to

choose: wait in line for hours, with temperatures pushing 90 degrees, or sacrifice

their right to vote. According to an Atlanta-Journal-Constitution analysis, Black

voters bore the brunt of these long lines: only 61% of majority Black precincts

close on time compared with 80% of mostly white precincts. Whether a precinct

closes on time indicates whether there was a line of voters still waiting to cast their

ballots. Some voters in Union City, Fulton County, which is 88% Black, waited in

line until 12:37 a.m. to vote.

                                          46
          Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 47 of 64




         152. Lines were long in the General Election in Georgia as well, with wait

times of five hours common in metro Atlanta and some voters waiting over 11

hours.

         153. Because state officials allow these lines to occur year after year, many

non-partisan volunteer organizations, in what is sometimes called “line warming,”

offer water, snacks, chairs, and other assistance to voters waiting in line. Plaintiff

churches and faith-based organizations provide line warming throughout the state

of Georgia during elections.

         154. Providing voters with food and drink is consistent with the best values

of our democracy and the basic principles of the mission for many of the Plaintiffs.

It encourages voters to stay in line and emphasizes that every vote matters. This

humane service also helps reaffirm the dignity of Black voters, who are

disproportionately affected by longer lines.

         155. There is no evidence that the offer of food or drink to voters waiting

in line, without partisan electioneering or quid pro quo, has been used fraudulently

in Georgia or that limiting such humane gestures is necessary to ensure the

integrity of future elections.




                                           47
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 48 of 64




               SB 202 Invalidates Out-of-Precinct Provisional Ballots

       156. Before SB 202, if an otherwise eligible voter cast a provisional ballot

in the county of his or her residence, but at the wrong precinct, the ballot would be

counted for every race on that ballot in which the voter was qualified to vote.

       157. More than 11,000 voters cast a provisional ballot in the 2020 general

election and more than 10,000 voters cast a provisional ballot in the 2021 runoff

elections. Most of these provisional ballots were “out-of-precinct” ballots.

       158. SB 202 now disenfranchises all out-of-precinct provisional ballot

voters who cast a ballot before 5:00 p.m. on Election Day. SB 202 requires poll

officials to inform a voter that his or her vote is invalidated for all of the races on

that ballot.

       159. While a ballot may include precinct-specific elections, it may

similarly encompass congressional and other races that are not precinct-specific.

Under the new law, however, Georgia election officials will discard the entire

ballot cast in the incorrect precinct, regardless of whether the ballot also contains

eligible votes. That is, rather than counting the ballot’s votes for eligible races as

was done in the past, S.B. 202 will require the entire ballot to be thrown away—

even if it was cast by an eligible registered voter, and even if it was cast in a timely




                                           48
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 49 of 64




manner and otherwise qualified to be counted. This provision nullifies properly

cast votes by qualified voters.

      160. This new practice will disproportionately affect Black voters, and

other historically disenfranchised communities, including many of Plaintiffs’

members, who are proven to be more likely than white voters to cast an out-of-

precinct ballot since they are more likely to have moved within their county than

white voters, and thus more likely to arrive at an incorrect precinct.

      161. Recent research demonstrates that Black voters in Georgia

disproportionately live in neighborhoods with much higher rates of in-county

moves. Not only does the data reflect that the population with the most in-county

moves is 47% Black, relative to 37% non-Hispanic white, but the population with

the least in-county moves is only 22% Black, compared to 64% non-Hispanic

white. Requiring election officials to discard ballots cast in the wrong precinct will

thus not only disenfranchise a substantial number of Georgia voters each year, but

it will do so disproportionately within Georgia’s Black community, as well as

immigrant, minority, student, and poor populations that are more prone to

relocation.

      162. There is no evidence that categorically invalidating a broad range of

provisional ballots is necessary to ensure the integrity of future elections.

                                          49
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 50 of 64




      SB 202 Allows Unlimited Challenges to the Qualifications of Voters

      163. SB 202 subjects Georgia voters to the risk of having to defend their

vote against an unlimited number of public challenges by any person who wishes

to disenfranchise them, with or without merit.

      164. Baseless accusations of voter fraud have been used against voters of

color to deter them from exercising their right to vote. SB 202 needlessly exposes

voters to abusive duplicative, frivolous, and potentially unlimited challenges to

their eligibility before a government review board. It places another disparate

burden on voters of color. It does so without any standard of what constitutes

probable cause to question a particular voter.

      165. There is no legitimate state interest that justifies these severe burdens.

State permission, or even encouragement, to bring an unlimited number of voter

challenges only operates to enable serial vote suppressors to identify and harass

voters, and particularly voters of color, based on racist and xenophobic tropes

about “suspicious” voter conduct.


   SB 202 Permits the State Election Board to Take Over County Election
                              Administration

      166. SB 202 heightens the power of the party that controls the majority in

the Georgia General Assembly to control county-level election administration.


                                         50
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 51 of 64




Section 5 of SB 202 replaces Secretary of State Raffensperger, who is elected

at-large statewide, as chair of the State Election Board with an individual selected

by the General Assembly. With this change, the General Assembly will appoint

three of the State Election Board’s five members.

      167. In turn, Section 6 of the bill grants a new power to the State Election

Board: the power to suspend local election superintendents and replace them with

an individual of the State Election Board’s choosing, who will wield all the powers

and duties of an election superintendent, including personnel decisions.

      168. This takeover provision is subject to the criteria in Section 7, which

are merely that an election superintendent to be suspended have violated Georgia

election statutes, rules, or regulations three times in the last two election cycles, no

matter how technical the violations, or showed gross negligence, malfeasance, or

nonfeasance in their role administering elections.

      169. In addition to this low bar triggering potential suspension and

replacement of an election superintendent, there are scarce temporal constraints on

when the State Election Board may choose to “disappear” an election

superintendent. Section 7 only provides that the Board’s suspension hearing take

place between thirty and ninety days after receiving a petition—and the Board may

petition itself for a suspension hearing. There is no limitation preventing such a

                                           51
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 52 of 64




suspension from taking place one week prior to Election Day or at any other

crucial juncture in an election calendar where election officials’ need to “seek

‘order, rather than chaos’ in their elections” is most heightened. New Georgia

Project v. Raffensperger, 976 F.3d 1278, 1281 (2020).

      170. Following the 2020 general election and 2021 runoff election,

Secretary of State Raffensperger repeatedly attested to the integrity of these

elections and assured the public that there was no evidence of widespread voter

fraud that would cast doubt on the legitimacy of the vote counts.

      171. Four days before the U.S. Congress was scheduled to certify the

results of the 2020 presidential election, Secretary of State Raffensperger received

an extraordinary telephone call from then-President Trump, insisting that he had

won the state of Georgia in the election and urging the Secretary of State to “find”

11,780 votes and overturn the will of a majority of Georgia’s voters.

Mr. Raffensperger properly declined the President’s invitation, telling him “the

data you have is wrong.”

      172. On the heels of Mr. Raffensperger’s assurances that the results of the

general and runoff elections were correct and reliable, SB 202 ousts the Secretary

of State from his chairmanship of, and even his voting membership on, the State



                                         52
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 53 of 64




Election Board and awards these positions to a chairperson chosen by the state

legislature rather than the voting citizens of Georgia.


                           FIRST CLAIM FOR RELIEF

   Violation of Section 2 of the Voting Rights Act 52 U.S.C. § 10301, et seq.
        (Intentional Racial Discrimination & Discriminatory Results)

      173. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

172 above as though fully set forth herein.

      174. Section 2 of the Voting Rights Act of 1965, 52 U.S.C. § 10301(a),

prohibits voting laws, policies, or practices that “result[] in a denial or abridgement

of the right of any citizen of the United States to vote on account of race or

color[.]”

      175. Discriminatory intent is not required to prove a violation of Section 2.

A violation is established “if, based on the totality of circumstances,” election

processes “are not equally open to participation” by protected classes of citizens, in

that they “have less opportunity than other members of the electorate to participate

in the political process and to elect representatives of their choice.”

      176. SB 202 sets new voting laws, policies, and practices. Among other

things, it: (1) bans mobile voting units for advance voting and election day, except

“in emergencies declared by the Governor pursuant to Code Section 38-3-51 to


                                          53
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 54 of 64




supplement the capacity of the polling place where the emergency circumstance

occurred”; (2) imposes restrictive ID requirements for both requesting and casting

an absentee ballot; (3) limits the availability of secure drop boxes; (4) restricts the

timeline for early voting during runoff elections; (5) criminalizes “line warming,”

including offers of free food and water to voters standing in line; (6) empowers the

State Election Board, newly reconstituted with a voting majority selected by the

General Assembly, to near-arbitrarily suspend and replace local election

superintendents; and (7) disenfranchises eligible voters who cast out-of-precinct

provisional ballots before 5:00 PM.

      177. SB 202 violates Section 2 of the Voting Rights Act because these

provisions result in the denial of voters of color full and equal access to the

electoral process.

      178. SB 202 further violates Section 2 of the Voting Rights Act because,

given the “totality of the circumstances,” Thornburg v. Gingles, 478 U.S. 30, 47

(1986), including the long history of race discrimination in Georgia, these

provisions, individually and cumulatively, will disproportionately deny voters of

color, and particularly Black voters, an equal opportunity to participate in the

political process and to elect representatives of their choice.



                                           54
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 55 of 64




                         SECOND CLAIM FOR RELIEF

                         Fourteenth Amendment
U.S. Const. amend., XIV; 42 U.S.C. § 1983 (Intentional Race Discrimination)

      179. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

178 above as though fully set forth herein.

      180. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws…”

      181. SB 202 violates the Fourteenth Amendment to the United States

Constitution because it was purposefully enacted and operates to deny, abridge, or

suppress the right to vote of otherwise eligible voter on account of race or color.

      182. SB 202 was enacted, at least in part, with a racially discriminatory

intent to discriminate against Black voters and other voters of color in violation of

the United States Constitution.

      183. Discriminatory intent, for purposes of a constitutional violation, may

be established by proof that race was a motivating factor in the decisions of the



                                          55
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 56 of 64




defendants. Village of Arlington Heights v. Metro Hous. Dev. Corp., 429 U.S. 252,

265 (1977).

      184. Georgia’s long history of racial discrimination in the context of

voting, the known and reasonably foreseeable discriminatory impact of SB 202, the

bill’s legislative history, and the tenuousness of the stated justifications for SB 202

raise a strong inference of a discriminatory purpose in violation of the Fourteenth

Amendment.


                          THIRD CLAIM FOR RELIEF

                              Fifteenth Amendment
                    U.S. Const. amend., XV; 42 U.S.C. § 1983
                   (Intentional Race Discrimination in Voting)

      185. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

184 above as though fully set forth herein.

      186. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws…”



                                          56
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 57 of 64




      187. Section 1 of the Fifteenth Amendment to the United States

Constitution prohibits states from abridging the “right of citizens of the United

States to vote . . . on account of race, color, or previous condition of servitude.”

      188. Any burden on the constitutional right to vote “must be justified by

relevant and legitimate state interests sufficiently weighty to justify the limitation.”

Crawford v. Marion County Election Board, 553 U.S. 181, 191 (2008) (Stevens, J.,

controlling op.). “The more a challenged law burdens the right to vote, the stricter

the scrutiny to which we subject that law.” Democratic Exec. Comm. of Fla. v.

Lee, 915 F.3d 1312 1318-19 (11th Cir. 2019).

      189. SB 202 violates the Fifteenth Amendment to the United States

Constitution because Defendants intentionally enacted and operate the law to deny,

abridge, or suppress the right to vote on account of race or color. SB 202

embodies unjustifiable, irrelevant and illegitimate state interests.


                         FOURTH CLAIM FOR RELIEF

                       First and Fourteenth Amendments
                    U.S. Const. amend. XIV; 42 U.S.C. § 1983
                      (Undue Burden on the Right to Vote)

      190. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

189 above as though fully set forth herein.



                                          57
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 58 of 64




      191. 42 U.S.C. § 1983 provides a cause of action, including for declaratory

or injunctive relief, against “[e]very person who, under color of any statute,

ordinance, regulation, custom, or usage…subjects, or causes to be subjected, any

citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and

laws…”

      192. The right to vote is a fundamental constitutional right protected by

both the due process and equal protection clauses of the Fourteenth Amendment.

See, e.g., Bush v. Gore, 531 U.S. 98, 104-105 (2000); Harper v. Va. State Bd. of

Elections, 383 U.S. 663, 670 (1966); Anderson v. Celebrezze, 460 U.S. 780,

786-87 (1983).

      193. The challenged provisions of SB 202 individually and collectively

impose severe and, at a minimum, significant burdens on eligible Georgia voters’

right to vote, including on Plaintiffs and members of Plaintiffs’ organizations.

Even when a law imposes only a slight burden on the right to vote, relevant and

legitimate interests of sufficient weight still must justify that burden. Common

Cause/Ga. v. Billups, 554 F.3d 1340, 1352 (11th Cir. 2009). The more a challenged

law burdens the right to vote, the closer the scrutiny courts will apply when

examining that law. Stein v. Ala. Sec. of State, 774 F.3d 689,694 (11th Cir. 2014).

                                          58
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 59 of 64




      194. None of the burdens imposed by the challenged provisions of S.B.

202 are necessary to achieve, or reasonably related to, any sufficiently weighty

legitimate state interest. The burdens imposed by the challenged provisions of SB

202 accordingly lack any constitutionally adequate justification.


                           FIFTH CLAIM FOR RELIEF

                          Freedom of Speech / Expression
                       U.S. Const. amend. I; 42 U.S.C. § 1983

      195. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

194 above as though fully set forth herein.

      196. SB 202 makes it a criminal misdemeanor to “give, offer to give, or

participate in the giving of . . . gifts, including, but not limited to, food and drink,”

to voters. The law applies within 150 feet of a polling place or within 25 feet of

any voter standing in line to vote. Id. These provisions are overbroad,

unconstitutionally burden Plaintiffs’ First Amendment rights of speech and

expression, and are not supported by any sufficient nor compelling, government

purpose.




                                           59
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 60 of 64




                          SIXTH CLAIM FOR RELIEF

    Title II of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seq.
              (Discrimination Against Individuals with Disabilities)

      197. Plaintiffs re-allege and incorporate by reference paragraphs 1 through

196 above as though fully set forth herein.

      198. The Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213,

guarantees equal access for qualified individuals to the benefits of the services,

programs, or activities of a public entity. 42 U.S.C. § 12132.

      199. Title II of the ADA requires that “no qualified individual with a

disability shall, by reason of such disability, be excluded from participation in or

be denied the benefits of the services, programs, or activities of a public entity, or

be subjected to discrimination by any such entity.” 42 U.S.C. § 12132.

      200. In providing aids, benefits, or services, public entities may not

“[a]fford a qualified individual with a disability an opportunity to participate in or

benefit from the aid, benefit, or service that is not equal to that afforded others,”

nor may public entities provide qualified individuals with disabilities “an aid,

benefit, or service that is not as effective in affording equal opportunity” to gain

the same result or benefit as provided to others. 28 C.F.R. § 35.130(b)(1)(ii)-(iii).

      201. Public entities must “furnish appropriate auxiliary aids and services

where necessary to afford individuals with disabilities, including applicants,
                                           60
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 61 of 64




participants, companions, and members of the public, an equal opportunity to

participate in, and enjoy the benefits of, a service, program, or activity of a public

entity.” 28 C.F.R. § 35.160(b)(1).

       202. The Georgia State Election Board, as an agency or instrumentality of

the State of Georgia, is a public entity under Title II of the ADA.

       203. Voting, including absentee voting, is a service, program, or activity

provided by the Georgia State Election Board.

       204. Plaintiffs have members and/or constituents that are qualified

individuals with disabilities under the ADA and will be directly impacted by SB

202.

       205. SB 202 sets new voting law, policies, and practices. Among other

things, it (1) bans mobile voting units for advance voting and election day, except

“in emergencies declared by the Governor pursuant to Code Section 38-3-51 to

supplement the capacity of the polling place where the emergency circumstance

occurred”; (2) imposes restrictive ID requirements for both requesting and casting

an absentee ballot; (3) limits the availability of secure drop boxes; (4) restricts the

timeline for early voting during runoff elections; (5) criminalizes “line warming,”

including offers of free food and water to voters standing in line; and



                                           61
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 62 of 64




(6) disenfranchises eligible voters who cast out-of-precinct provisional ballots

before 5:00 PM.

      206. The challenged provisions of SB 202 individually and collectively fail

to provide Georgia voters with disabilities, including members and/or constituents

of Plaintiffs, equal access and ability to vote as Georgia voters without disabilities.

      207. If the law is unchanged, Georgia eligible voters with disabilities,

including members and/or constituents of Plaintiffs, will be denied their right to

vote as effectively as others in future elections.



                           V.    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

      208. Issue a declaratory judgment, pursuant to 28 U.S.C. §§ 2201 and 2202

and Federal Rule of Civil Procedure 57, declaring that the challenged provisions of

SB 202 are unconstitutional and in violation of Section 2 of the Voting Rights Act

of 1965, 52 U.S.C. § 10301, the Americans with Disabilities Act, 42 U.S.C. §§

12101-12213, and the First, Fourteenth, and Fifteenth Amendments to the United

States Constitution;

      209. Permanently enjoin Defendants, their agents, employees, and those

persons acting in concert with them from enforcing or giving any effect to the


                                           62
        Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 63 of 64




challenged provisions of SB 202, including enjoining Defendants from conducting

any elections utilizing those provisions;

      210. Order Defendants to pay Plaintiffs’ costs, expenses, and reasonable

attorneys’ fees incurred in the prosecution of this action, as authorized by, inter

alia, 42 U.S.C. § 1988 and other applicable laws; and

      211. Grant such other and further relief as may be just and equitable.

Respectfully submitted this 27th day of April 2021.


                                        Respectfully submitted,


                                         /s/ Kurt Kastorf
                                        Kurt Kastorf
                                        KASTORF LAW, LLC
                                        1387 Iverson Street, N.E., Suite 100
                                        Atlanta, GA 30307
                                        Telephone: 404-900-0330
                                        kurt@kastorflaw.com

                                        Judith Browne Dianis*
                                        Gilda R. Daniels
                                        Georgia Bar No. 762762
                                        Jorge Vasquez*
                                        Esperanza Segarra*
                                        Sabrina Khan*
                                        Jess Unger*
                                        ADVANCEMENT PROJECT
                                        1220 L Street, N.W., Suite 850
                                        Washington, DC 20005
                                        Telephone: (202) 728-9557
                                        Jbrowne@advancementproject.org
                                          63
Case 1:21-cv-01728-JPB Document 1 Filed 04/27/21 Page 64 of 64




                            Gdaniels@advancementproject.org
                            Jvasquez@advancementproject.org
                            Esegarra@advancementproject.org
                            Skhan@advancementproject.org
                            Junger@advancementproject.org

                            Clifford J. Zatz*
                            Britton D. Davis*
                            Nkechi Kanu*
                            William Tucker*
                            CROWELL & MORING LLP
                            1001 Pennsylvania Avenue, N.W.
                            Washington, DC 20004
                            Telephone: (202) 624-2500
                            CZatz@crowell.com
                            BDavis@crowell.com
                            NKanu@crowell.com
                            WTucker@crowell.com

                            Chahira Solh*
                            CROWELL & MORING LLP
                            3 Park Plaza, 20th Floor
                            Irvine, CA 92614
                            Telephone: (949) 263-8400
                            CSolh@crowell.com

                            Warrington Parker*
                            CROWELL & MORING LLP
                            3 Embarcadero Center, 26th Floor
                            San Francisco, CA 94111
                            Telephone: (415) 986-2827
                            WParker@crowell.com

                            *Applications for admission pro hac vice to
                            be filed

                            Counsel for Plaintiffs

                              64
